DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: 
On p. 2, lines 28-29: “and then enter a hydrogen emission system or be directly exhausted to the air” appears to be a misstatement of “and then enters a hydrogen emission system or is directly exhausted to the air.”
On p. 3, in line 15, “into industrial ammonia water, and the ammonia gas” appears to be a misstatement of “into industrial ammonia water, 
On p. 6, line 12: “physicochemical characteristics” appears to be a typographical error for “physiochemical characteristics.”
On p. 8, line 14, “(6)executing” appears to lack a space.
Appropriate correction is required. 

Drawings
The drawings are objected to because of the following:
In Fig. 1, the final NH3 product is spelled “produc.” 
In Fig. 1, the input gas is called “pretreaded feed gas,” which appears to be a misspelling of “pretreated feed gas.”


Examiner’s Note
The claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicant is respectfully advised to amend the claims to conform with U.S. practice. See MPEP 706.03(d). The examiner has endeavored to address the deficiencies of the claims below. However, Applicant’s assistance in identifying and correcting all ungrammatical or non-idiomatic text is respectfully requested. Applicant is also requested to make parallel amendments to the specification where appropriate.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
the following procedures.” In line 6, “and at temperature” appears to be a typographical error for “and a temperature.” In line 7, “executing pretreatment procedure: wherein” appears to be a misstatement of “executing a pretreatment procedure[[:]], wherein.” In addition, the second step appears to require amendment to correct grammar and to correct apparently misstated terminology (e.g., “is introduced into a pretreatment unit to remove at a pressure of 0.2-0.3 MPa and a temperature of . . .”), noting that “to remove catcher” appears to be a transcription error and a reference to p. 17, line 5: “an oil mist removing catcher.” In lines 11-12, “executing medium-shallow temperature PSA (pressure swing adsorption) concentration: wherein” appears to be a misstatement of “executing a medium-shallow temperature PSA (pressure swing adsorption) concentration[[:]] procedure, wherein” or similar. See claim 7: “the medium-shallow temperature PSA concentration procedure.” As in step “2,” grammar appears to require correction for grammar and non-idiomatic expressions (e.g., wherein is compressed to 0.3-4.0 MPa, passed into a multi-tower PSA concentration unit with an operating pressure of 1.0-4.0 MPa and an operating temperature of 20-140° C, wherein at least one unit performs an adsorption step to form an adsorbed phase gas is an ammonia-rich concentrated gas.” In line 12, the claim recites “the feed gas” from the pretreatment procedure, but “the feed gas” is previously recited to be fed into a pretreatment unit (line 7). Applicant is respectfully advised to provide a new term for the “feed gas” of step “3” since this “feed a condensation and freezing procedure[[:]], wherein is introduced into a condensation and freezing unit to form liquid ammonia”). Like in the previous steps, step “5” appears to require revision (e.g., “executing a liquid ammonia vaporization procedure[[:]], wherein is introduced into a liquid ammonia vaporization unit to form an industrial ammonia gas”). Like in the previous steps, step “6” appears to require revision (e.g., “executing a PSA ammonia extraction procedure[[:]], wherein the industrial ammonia gas from the liquid ammonia vaporization procedure is introduced into at least one of adsorption tower of a multi-tower PSA ammonia gas purification unit during an adsorption step with an operating pressure of 0.6-2.0 MPa and an operating temperature of 60-120°C, wherein the remaining adsorptiontower(s) are in a desorption and regeneration step, to form a non-adsorbed phase gas that is an ultra-pure ammonia gas,” or similar). Like in the previous steps, step “7” appears to require revision (e.g., “executing an ammonia gas purification procedure[[:]], wherein is decompressed to a pressure required by the manufacturing process for a light emitting diode, and is introduced to an ammonia gas purification unit with an operating temperature of 60-500°C and an operating pressure ranging from manufacturing process[[,]] to remove trace impurities to obtain a final electronic-level ammonia gas product,” or similar). It is noted that the phrase “required by the ammonia gas” is unclear. 
Claims 2-20: In the preamble, “from a MOCVD process exhaust gas” appears to be a misstatement of “from an MOCVD process exhaust gas.” See claim 1, line 1.
consists of nitrogen.”
Claim 3: To correct punctuation and to improve clarity by removing the pronoun “which,” Applicant is respectfully advised to amend “wherein the feed gas further comprises a waste gas or a tail gas main components of which comprise hydrogen gas” to “wherein the feed gas further comprises a waste gas or a tail gas comprising hydrogen gas” or similar, noting that “main components” is not a term defined by the specification.
Claim 5: In line 4, “containing” appears to be a misstatement of “contains.”
Claim 6: Applicant is respectfully advised to amend the claim to increase clarity and to avoid the use of a term having unclear meaning (“a formed non-adsorbed phase gas”), to recite a clear step of a method rather than introducing a term only to immediately rename it (“a formed non-adsorbed phase gas is an adsorption exhaust gas”), to avoid the use of “the” where an antecedent is not apparent (“the national standards for atmospheric control”), and to improve grammar (“and be directly discharged”). Suggested text is: “wherein the remaining adsorption towers are in a desorption and regeneration step, wherein and a formed and exhaustedand wherein the non-adsorbed phase gas , or is sprayed to meet standards for discharge to the atmosphere
Claim 9: In line 3, as in claim 1, “PSA concentration” appears to be a misstatement of “PSA concentration procedure.” In line 5, Applicant is respectfully advised to amend “the non-adsorbed phase” to “a non-adsorbed phase” since the term lacks an antecedent. Applicant is respectfully advised to amend “the ammonia-rich concentrated gas flowing out of a second-stage PSA tower bottom” since “an ammonia-rich concentrated gas” of claim 1, step “3” was not initially recited to be “an ammonia-rich concentrated gas flowing out of a second-stage PSA tower bottom.”

Claim 11: Applicant is respectfully advised to amend the claim to amend “the intermediate gas” to be consistent with lines 5 and 13 (“non-adsorbed phase intermediate gas”).
Claim 12: In line 2, “claim11” appears to be a typographical error for “claim 11.”
Claim 13: As in claim 6, Applicant is respectfully advised to amend the last two lines to improve clarity (e.g., “is sprayed to meet discharge to the atmosphere
Claim 14: In lines 2-3, “wherein the PSA ammonia extraction procedure” appears to be a misstatement of “wherein during the PSA ammonia extraction procedure.”
Claim 15: In lines 3-4, “the operating temperature . . . is” appears to be a misstatement of “wherein the operating temperature . . . is.” In lines 5-6, “an impurity component . . . flows” appears to be a misstatement of “and wherein an impurity component . . . flows.”
Claim 16: In lines 2-5, the claim recites, “the ammonia-rich concentrated gas . . . enters . . . to form the liquid ammonia, and then enters the ammonia gas rectification equipment.” However, if the gas is liquefied, it cannot be the gas that enters the ammonia gas rectification equipment. Applicant is respectfully advised to amend the claim so that the process accounts for the phase change. In addition, Applicant is respectfully advised to amend 11-12 in similar fashion to claims 6 and 13.
Claim 17: In lines 2-3, “wherein the PSA ammonia extraction procedure” appears to be a misstatement of “wherein during the PSA ammonia extraction procedure.” In lines 3-4, “the ammonia gas is added with metal palladium as a catalytic deaerator” appears to be a misstatement of “the industrial ammonia gas is reacted with metal palladium as a catalytic deaerator” or similar. In line wherein the operating temperature is.” In lines 5-6, “the depth reaches 0.1 ppm or lower; and the oxygen-removed ammonia gas enters PSA ammonia extraction” appears to be a misstatement of “the oxygen concentration is reduced to 0.1 ppm or lower to produce an oxygen-removed ammonia gas; and the oxygen-removed ammonia gas enters is introduced to the multi-tower PSA ammonia gas purification unit” or similar.
Claim 18: In lines 2-4, Applicant is respectfully advised to amend “the liquid ammonia formed in the condensation and freezing procedure and having an ammonia concentration greater than or equal to 98-99% directly” to “the liquid ammonia formed in the condensation and freezing procedure has an ammonia concentration greater than or equal to 98-99% and directly” since “the” suggests that the ammonia concentration was previously recited. In line 5, ““procedure; under a temperature ranging . . . and at pressure ranging” appears to be a misstatement of “procedure[[;]], wherein ranges . . . and a pressure ranges” because of grammar. Further amendments suggested to resolve grammatical issues and remove redundancies are as follows: “wherein the liquid ammonia is introduced at a tower top of a temperature-pressure swing adsorption tower”; “wherein a small amount of water”; “a non-adsorbed phaseand wherein the ammonia, as the non-adsorbed phase”; “and then is fed to the ammonia gas purification procedure.”
Claim 19: Amendments suggested to resolve grammatical issues and remove redundancies are as follows: “by a thermal regeneration gas and ,”; “and is then exhausted from”; “and wherein when one adsorption tower allows.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the pretreatment unit and the ammonia gas purification equipment of claim 1 (steps “2” and “7”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitation “pretreatment unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “to remove catcher, dust, particles, oil mist and other impurities” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a dust remover, a particle removing filter, and an oil mist removing catcher (p. 17, lines 4-5). 
Claim limitation “ammonia gas purification equipment” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “equipment” coupled with functional language “ammonia gas purification” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a metal getter purifier, an adsorbent purifier carrying a metal oxide active component, or coupling of an adsorbent and a metal getter (p. 9, lines 4-6).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: In line 4, the claim recites, “preparing a feed gas, i.e., an exhaust gas in a MOCVD manufacturing process.” The abbreviation “i.e.” renders the claim indefinite because it is unclear whether the limitations following the abbreviation are part of the claimed invention. Applicant is respectfully advised that preferences and illustrative examples are properly set forth in the specification, but not in the claims. For the purposes of examination only, the limitations following the abbreviation “i.e.” are considered positively recited claim elements. The term “low” pressure in line 6 is a relative term which renders the claim indefinite.  The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See, for example, p. 16, line 22 and p. 17, line 2. It is noted that the “pretreated gas” of p. 19, line 27 is understood to reference the pressure of the feed gas after the pretreatment procedure. For the purposes of examination only, “atmospheric pressure or low pressure” will be interpreted as “atmospheric pressure or a lower pressurean ammonia gas purification procedure[[:]], wherein is decompressed to a pressure required by the manufacturing process for a light emitting diode, and is introduced to an ammonia gas purification unit with an operating temperature of 60-500°C and an operating pressure ranging from manufacturing process[[,]] to remove trace impurities to obtain a final electronic-level ammonia gas product.”
Claims 2-20 are rejected because of their dependence from claim 1.
Claim 2: The term “small” in line 4 is a relative term which renders the claim indefinite.  The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination only, a small quantity of metal ions, particles, arsine, methane, water, carbon monoxide, carbon dioxide, oxygen and other impurity components will be interpreted as a quantity comprising 1% of the feed gas (p. 16, line 24). In addition, it is unclear how the claim is further limited by the term “mainly” in the phrase “mainly consisting” (line 3). The term is not defined by the specification. For the purposes of examination only, “mainly consisting” will be regarded as practically equivalent to “consisting.” 
Claim 3 is rejected because it depends from claim 2. Claim 3 is also rejected because of the unclear metes and bounds of the term “main” in the phrase “main components” in line 3. For the purposes of examination only, “main components” will be regarded as practically equivalent to “components.” In line 3, it is unclear what the metes and bounds of “other impurity components” are. it is noted that p. 2, lines 14-17 recite metal ions, particles, methane, and oxygen, which can be interpreted as “other impurity components.” However, these species appear to be necessary for the 
Claim 5: The term “high” in line 4 is a relative term which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination only, “a waste gas or a tail gas containing high concentrations of other impurity components” will be interpreted as any feed gas which has not been previously purified. In addition, since line 6 does not recite “the other impurity components” in acknowledgement of the apparent antecedent in line 4, it is unclear whether these terms reference the same entities (e.g., it is unclear whether “other impurity components” of line 4 is inclusive of “acidic and volatile organic matters”).
Claim 8: The claim recites, “after the adsorption tower desorption step ends” in line 4. There is insufficient antecedent basis for this limitation of the claim. For the purposes of examination only, this limitation will be interpreted as “after an adsorption tower desorption step ends.” The claim recites, “before a pressure equalizing dropping or normal flowing step starts” in lines 4-5. This limitation is unclear for the following reasons: (i) It is unclear whether the claim is intended to be understood as reciting a single “pressure equalizing dropping or normal flowing step” or separate steps of “a pressure equalizing dropping step” and “a normal flowing step”; and (ii) It is unclear what is entailed in a “pressure equalizing dropping or normal flowing step” since the specification does not appear to 
Claim 9: The claim recites the limitation “the blower” in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, this text will be interpreted as “a blower.” The claim recites “a first-stage PSA adsorption tower” (lines 4-5) and “a second-stage PSA adsorption tower” (line 7). It is unclear whether these units are a part of the “adsorption towers” of claim 1 (lines 4-5 of step “3”), since the claim does not directly acknowledge the antecedent. For the purposes of examination only, these units will be interpreted to be towers of the adsorption towers of claim 1, step “3.” In lines 6-7, the claim recites, “the desorbed gas desorbed at and flowing out of a first-stage PSA tower bottom.” There is insufficient antecedent basis for this limitation in the claim. For the 
Claim 10: The claim recites, “before the pressure equalizing dropping or normal flowing step starts” in lines 3-4. In addition to the reasons the limitation of a “pressure equalizing dropping or normal flowing step” is indefinite presented above with respect to claim 8, there is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, this claim will be interpreted as depending from claim 8. In addition, in lines 5-6, the meaning of “the ultra-pure ammonia gas from the PSA ammonia extraction procedure is used as a replacement gas” is unclear, as the specification does not appear to elaborate on the notion of a “replacement gas.” For the purposes of examination only, ultra-pure ammonia gas “used as a replacement gas” will be interpreted as ultra-pure ammonia gas that is recycled to an adsorption tower used in the medium-shallow temperature PSA concentration procedure.
Claim 11: The claim recites “a first-stage PSA adsorption tower” (lines 4-5) and “a second-stage PSA adsorption tower” (line 7). It is unclear whether these units are a part of the “adsorption towers” of claim 1 (lines 4-5 of step “3”), since the claim does not directly acknowledge the antecedent. For the purposes of examination only, these units will be interpreted to be towers of the adsorption towers of claim 1, step “3.” In lines 8-9, the claim recites, “the desorbed gas desorbed at and flowing out of a first-stage PSA tower bottom.” There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, this text will be interpreted as “a” desorbed gas desorbed at and flowing out of the first-stage PSA tower bottom. In lines 12-13, “serves as a feed gas to the second PSA adsorption tower, and then is fed to the second-stage PSA adsorption tower bottom” appears to recite a single step of feeding a feed gas to a bottom of a second-stage PSA adsorption tower, so it is unclear what is meant by “and then,” which suggests two sequential steps. For the purposes of examination only, this limitation will be interpreted as reciting a single step of feeding a feed gas to a bottom of a 
Claim 12: In line 3, the claim recites, “the pressure equalizing dropping or normal flowing step.” This limitation is unclear for the following reasons: (i) It is unclear whether the claim is intended to be understood as reciting a single “pressure equalizing dropping or normal flowing step” or separate steps of “a pressure equalizing dropping step” and “a normal flowing step”; (ii) It is unclear what is entailed in a “pressure equalizing dropping or normal flowing step” since the specification does not appear to describe what occurs in this step, and (iii) there is insufficient antecedent basis for this limitation of the claim. For the purposes of examination only, “a pressure equalizing dropping or normal flowing step” 
Claim 13: In lines 2-4, the claim recites a non-condensable gas” that is mixed with “the feed gas.” However, because claim 1 recites two different feed gases (claim 1, lines 7-8 and 12), so it is unclear which “feed gas” is referenced. For the purposes of examination only, the “feed” gas of claim 13 will be interpreted to be the “feed gas” of claim 1, step “2.” In lines 4-5, the claim recites, “the adsorption exhaust gas in the medium-shallow temperature PSA concentration procedure.” There is insufficient antecedent basis for this limitation of the claim. For the purposes of examination only, this limitation will be interpreted as “an adsorption exhaust gas.” In lines 5-6, the claim recites, “the hydrogen extraction process.” There is insufficient antecedent basis for this limitation of the claim, noting that the claim does not depend from claim 6. For the purposes of examination only, this limitation will be interpreted as “a hydrogen extraction process.”
Claim 14: In line 4, the claim recites, “the formed desorbed gas.” There is insufficient antecedent basis for this limitation of the claim. For the purposes of examination only, this limitation will be interpreted as “a formed desorbed gas.” In line 5, the claim recites, “the area for treatment.” There is insufficient antecedent basis for this limitation of the claim. For the purposes of examination only, this limitation will be interpreted as “an area for treatment.” However, it is noted that such an amendment 
Claim 15: In line 7, the claim recites, “the area for treatment.” There is insufficient antecedent basis for this limitation of the claim. For the purposes of examination only, this limitation will be interpreted as “an area for treatment.”
Claim 16: In lines 5, “the ammonia gas” and “the ammonia gas rectification equipment” lack sufficient antecedent basis, noting that there is no prior reference to ammonia gas flowing out of a top of a rectification tower. For the purposes of examination only, these limitations will be interpreted as “an ammonia gas rectification unit of the ammonia gas rectification procedure” and “an ammonia gas,” respectively. Additionally, antecedent basis is lacking for “the other non-condensable gas” (lines 7-8), “the raw gas” (line 8), “the adsorption waste gas” (line 9). For the purposes of examination only, these limitations will be interpreted as having appropriate articles.
Claim 17: The term “small” in line 4 is a relative term which renders the claim indefinite.  The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination only, a “small amount of oxygen” will be interpreted as any amount of oxygen greater than a zero concentration. In addition, the claim recites that ammonia gas is deoxygenated during the PSA ammonia extraction procedure (lines 2-6), but later “the oxygen-removed ammonia gas enters PSA ammonia extraction” (line 6) (i.e., the deoxygenated ammonia gas is recycled to the start of the PSA ammonia extraction procedure). However, claim 1, step “6” recites that the product of this step is an ultra-pure ammonia gas. Therefore, claim 17 appears to be in conflict with claim 1. For the purposes of examination only, the claim will be interpreted as reciting that the deoxygenated ammonia gas is the ultra-pure ammonia gas.
zone.” In lines 11-12, “the ammonia . . . is made into the liquid ammonia” is regarded as indefinite because (i) the intended antecedent for “the ammonia” is unclear, and (ii) the step begins with “the liquid ammonia” (lines 2-3), so it is unclear what is meant by “is made into the liquid ammonia.” For the purposes of examination only, lines 11-13 of the claim will be interpreted as “and wherein an obtained dehydrated liquid ammonia having a purity of . . . is directed out of the bottom.”
Claim 19 is rejected because it depends from claim 18. In addition, it is unclear if “the adsorbed phase” (lines 3-4) is the same “adsorbed phase” that is recited at claim 1, step “3,” line 6. For the purposes of examination only, because “serve as the adsorbed phase” is regarded as redundant (see objection above), this adsorbed phase will be interpreted to be distinct from that of claim 1. At line 6, the claim recites, “the adsorption tower.” However, claim 18, from which the claim depends, recites, “two or three towers.” For the purposes of examination only, the claim will be interpreted as specifying a particular tower. Likewise, “one adsorption tower” and “another adsorption tower” will be interpreted as referring to specified towers (e.g., first/second), and the last two lines will be interpreted as amended accordingly. There is insufficient antecedent basis for the limitations “the liquid ammonia having the purity of 99.999%.” For the purposes of examination only, this limitation will be interpreted as “a liquid ammonia having the purity of 99.999%.”
Claim 20: The term “slow” in line 5 is a relative term which renders the claim indefinite.  The term “slow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-20. The concept of a method for extracting and recycling ammonia from an MOCVD process exhaust gas by FTIrPSA (full temperature range-pressure swing adsorption) comprising preparing a feed gas that is an exhaust gas in an MOCVD manufacturing process for a light emitting diode based on gallium nitride epitaxial wafer growth; pretreating the feed gas; executing a PSA concentration step at an operating pressure of 1.0-4.0 MPa and an operating temperature of 20-140°C; executing a condensation and freezing step to form liquid ammonia; executing a liquid ammonia vaporization step to form an industrial ammonia gas; executing a PSA ammonia extraction procedure at an operating pressure of 0.6-2.0 MPa and an operating temperature of 60-120°C; and executing an ammonia gas purification procedure at an operating temperature of 60-500°C to remove trace impurities to obtain a final electronic-level ammonia gas product (claim 1) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Ding et al. (CN201520645U), which discloses a gas purification device capable of purifying raw liquid ammonia ([0002]) for a manufacturing process of semiconductor light-emitting diodes ([0005]) comprising an adsorber 3 and a molecular sieve adsorber 5 ([0020]). However, Ding does not specify a recycling process or a feed gas that is an exhaust gas in an MOCVD manufacturing process, and no suggestion is made to execute a condensation and freezing step after an adsorption step, since the feed ammonia is a liquid that is vaporized prior to the first adsorption step ([0013]).
He (CN102626580A) discloses a two-step pressure swing adsorption separation method ([0030]). However, the feed gas is a raw gas from a coking facility ([0004]).
Related prior art Zhong et al. (CN105749699A) discloses a gas purification process ([0002]) comprising a pretreatment process ([0095]) and sequential pressure swing adsorption processes ([0096], [0097]). However, the feed gas is an ethylene cracking gas ([0095]). Zhong teaches that the feed gas can comprise ammonia and ammonia-containing compounds ([0026], [0030]), but otherwise lacks any specifics regarding such a process. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration. 
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772